Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 1/11/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (Julian S. Kelly: "Fault-tolerant superconducting qubits", 1 March 2015 (2015-03-01) in view of (US 9836699 B1).

Regarding claims 1 & 2, Kelly teaches a first chip comprising:


a superconducting qubit on the first dielectric substrate;
a second chip bonded to the first chip, the second chip comprising
a second dielectric substrate, 
a qubit readout element on the second dielectric substrate, 
a control wire on the second dielectric substrate (, the device is schematically depicted on page 96, figure 8.5)
In Kelly, as per page 12, section 2.2.3, lines 4-5; page 95, lines 3-9; - the first chip is referred to as 'Qubit Layer’; the second chip is referred to as 'Wiring Layer’; the superconducting qubit is referred to as 'Xmon qubit'; the control wire is not depicted in figure 8.5)

Regarding the further shielding layer and dialectic layer which may also be a common feature between the device and claimed process, see Kelly, page 12, section 2.2.2, second paragraph; page 92, figure B.3, block 19.

In these sections, Kelly further teaches a person skilled in the art that the superconducting qubit may be desired to be protected by means of a shielding layer. The person skilled in the art would thus further consider such an additional shielding layer a obvious additional protective element to modify the device as shown in figure 8.5. Providing a shielding layer which is conductive, one would to place a further dielectric layer in between the 'Wiring Layer’ and the shielding layer (as well as a further second dielectric layer between the shielding layer and the 'Qubit Layer’) so as to 

A shield layer would be as taught in Kelly would be expected to  reduce crosstalk between the control wire on the second chip and the superconducting qubit on the first chip by isolating electromagnetic fields from the control wire and from the superconducting qubit from interfering with one another.  The general function of a shielding layer it to shield electromagnetic fields, therefore the shield of Kelly would be expected to have the same function, intended use and/or results as claimed.

For additional support of incorporating shielding into quantum circuit design see Rigetti et al..  As shown in figures 6A-C shielding 240 is located over the quantum circuitry to prevent/mitigate crosstalk [cross coupling] between elements. It is further noted as shown in figure 6B, the dielectric layer and shield comprise an opening through which the qubit readout element is exposed.

Regarding claim 3, Kelly in view of Rigetti et al. teach a device of claim 1, wherein the dielectric layer (see Kelly, , section 2.2.2 - 3.5) comprises a dielectric material (i.e. silicon oxide – pg 175) having a loss tangent greater than about 105 at a frequency between about 1 GHz and about 10 GHz.

Regarding claim 4, Kelly in view of Rigetti et al. teach a device of any preceding claim 1, wherein the superconducting qubit comprises a readout region, and wherein (Kelly fig. 3.2 and Rigetti et al. Fig. 2A).   Note: The scope of this claim is ambiguous.  The term region is broad and doesn’t provide boundaries.  Additionally a qubit readout can define a “readout region” thus natural overlap. 

Regarding claim 5, Kelly in view of Rigetti et al. teach a device of claim 4, wherein the qubit readout element comprises a resonator element electrically coupled to a pad element, and wherein the pad element overlaps the readout region of the qubit without the resonator element overlapping the readout region of the qubit (Kelly Sec. 3.3 Fig. 4.1  and Rigetti et al. Fig. 6A-D).   

Regarding claim 6, Kelly in view of Rigetti et al. teach a device of claim I or claim 5, wherein the first chip comprises a superconductor ground plane, and wherein the resonator element overlaps the superconductor ground plane (Kelly Sec. 3.3 Appendix A.1, & fig. f.6  and Rigetti et al. elements 340 and/or 350).   

Regarding claim 7, Kelly in view of Rigetti et al. teach a device of any preceding claim 1, wherein the dielectric layer comprises: a via extending from a surface of the dielectric layer through the dielectric layer to the control wire; an interconnect within the via and electrically coupled to the control wire; and a control contact on the surface of the dielectric layer and electrically coupled to the interconnect (Rigetti et al. Fig. 6A-F).   

Regarding claim 8, Kelly in view of Rigetti et al. teach a device of claim 7, wherein the control contact is laterally surrounded by the shielding layer and physically separate from the shielding layer (Rigetti et al. Fig. 6A-D).   

Regarding claim 9, Kelly in view of Rigetti et al. teach a The device of claim 7 or claim 8, wherein the control contact overlaps the superconducting qubit (Rigetti et al. Fig. 6A-D).   

Regarding claim 10, Kelly in view of Rigetti et al. teach a device of any of claims 7 to claim 9, wherein the control contact is displaced laterally from the superconducting qubit, without overlapping the superconducting qubit (Kelly Sec. 3.3 Fig. 4.1)  

Regarding claim 11, Kelly in view of Rigetti et al. teach a device of any preceding claim 1, wherein the shielding layer covers a sidewall of the dielectric layer (Rigetti et al. Fig. 6A-D).   

Regarding claim 12, Kelly in view of Rigetti et al. teach a device of any preceding claim 1, wherein each of the qubit readout element, the control wire, and the shielding layer is a superconductor (Kelly page 29  and Rigetti et al. Col. 1).   

Regarding claim 13, Kelly in view of Rigetti et al. teach a device of any preceding claim 1, wherein the second chip comprises a plurality of control wires and a plurality of dielectric layers, wherein the plurality of control wires are embedded within the plurality (Rigetti et al. Fig. 6A-D).   

Regarding claim 14, Kelly in view of Rigetti et al. teach a device of any preceding claim 1, wherein the first chip is bump bonded to the second chip  (Kelly page 96 fig. B5  and Rigetti et al. Col.8 ln 32+).   


Regarding claim 22, Kelly in view of Rigetti et al. teach a quantum computing circuit device comprising: a first chip comprising a first dielectric substrate and a superconducting qubit on the first dielectric substrate (See regarding claim 1) 
a second chip bonded to the first chip, the second chip comprising: a second dielectric substrate; a first superconductor layer on the second dielectric substrate, wherein a first region of the first superconductor layer forms a qubit readout element and a second region of the first superconductor layer forms a qubit control element (Kelly page 96 fig. B5 & Rigetti et al. Figs. 6A-F);
 a dielectric layer on the second region of the first superconductor layer; a via in the dielectric layer to expose a portion of the qubit control element, the via extending from a surface of the dielectric layer to the portion of the qubit control element that is exposed (Kelly page 96 fig. B5 & Rigetti et al. Figs. 6A-F);
a second superconductor layer on the dielectric layer, wherein the second superconductor layer forms an interconnect within the via, the interconnect contacting the portion of the qubit control element that is exposed, and wherein the second (See regarding claim 1 and  Kelly page 96 fig. B5 & Rigetti et al. Figs. 6A-F); wherein the shielding layer is arranged to reduce crosstalk between the qubit control element on the second chip and the superconducting qubit on the first chip by isolating electromagnetic fields from the qubit control element and from the superconducting qubit from interfering with one another (See regarding claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JARRETT J. STARK
Primary Examiner
Art Unit 2823



1/18/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822